                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

SHELAGH BERINGER,                         )
                                          )
                    Plaintiff             )
      vs.                                 )   Case No.: 3:17-CV-245 RLM
                                          )
BIOMET, INC., et al.,                     )
                                         )
                    Defendants            )

                                OPINION AND ORDER

      Shelagh Beringer sued Biomet for damages in connection with the alleged

failure of her Biomet M2a-38 hip implant. Biomet moved for summary judgment,

arguing that her claims are barred by the applicable statutes of limitations. Ms.

Beringer didn’t respond to that motion, or identify any disputed material facts

which would preclude the entry of judgment for Biomet, or move for an extension

of time to do so.

      When reviewing a motion for summary judgment, the court must view the

facts in the light most favorable to the non-moving party, Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). But when a party fails to respond to a

motion for summary judgment, its failure “constitutes an admission...that there

are no disputed issues of genuine fact warranting a trial.” Flynn v. Sandahl, 58

F.3d 283, 288 (7th Cir. 1995); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003).

Accordingly, I deem Ms. Beringer’s failure to respond as an admission that

Biomet’s version of the facts is true, find that Ms. Beringer’s claims are barred by

the applicable statutes of limitation in Utah, and GRANT Biomet’s motion for
summary judgment in its entirety.

     SO ORDERED.

     ENTERED:      December 14, 2018



                                         /s/ Robert L. Miller, Jr.
                                    Judge, United States District Court




                                      2
